Lanne meodbcekoncy AMIGO Document 47 Filed 05/26/20 Page 1of2 PagelD 2212

A664 wine. Losey egy
oo ag. Dip ie bee
Tennis Colony TH Ts b6e oon THERH ONS. OFT
He PILED

WBZOHKY 26 PH 3: 20
th bed Slabs Dasbort Louk

33-.¢€. teokig scputy__PNY

Sen ArGelo Te 26503 S- 270-29
hel Gadvet Le tobie af Decomen! #3: -L Rush v. Davis! 6l¢ ~ev~vovel tt)

Chal -
JS seot a foby of Document 8) ot thi: Wed ~ Bar

hethlunl hockdoun, Fes vacble te Wehui 2 Lot trct Anehu
chant ao Kadbunee Poort. A Baresdiaate uth 2x Ue. F ZesD,
CSmikv. Drelke! v2z Fad 2b$ CSE Ai0 - exer) AllWse wh

Puree mo Faun fierms spar ephlen Le ot Lark next
Cecoment, o~ Pritdus od the Read, nethrh Loss:

SES the ante clecemeant S dak tat uk rhb teks ang
Rabtadhis eat ~tat he Juoft One. Z Lend Veo trt

Ohta. ter tor trie dup! Lhbeetoe.
aspeck ely

Laan! tl. Eth

ParS-e

 
  

MW. Busk ~ 1280 ORTH TEXAS DUREDC -

Abbe! Ln zasvy DALLAS TX 750 -
Ten neare Coley TH 75 Bbe | 22 MAY 2OROPTM EL +

Chak
Unted Slates Orstict Paw’

BF Tio diy Rom 202
der Angelo Tx CbFor |
FES0G-B45i52 oDflagffogg yaya ghia beget ejigf gh lf feeegal fey iyflil sf

 

- - coe ee wee cm MM ee

Case 6:19-cv-00006-H Document 47 Filed 05/26/20 Page 2of2 PagelD 2213
